Moyer, C.J.
Mason asserts in his sole proposition of law that a writ of mandamus must issue if a trial court refuses either to hold a hearing to determine whether the offender is a sexual predator or determine that the offender is not a sexual predator without a hearing. Judge Griffin counters that R.C. 2950.09(C)(2) authorizes him to decline to act on the ODRC recommendation and alternatively that R.C. 2950.09(C)(2) imposes no duty on him because its pertinent provisions are unconstitutional.
Effective January 1, 1997, the General Assembly established a new classification system for convicted sex offenders. Am.Sub.H.B. No. 180, 146 Ohio Laws, Part II, 2560, 2601, 2668; State v. Cook (1998), 83 Ohio St.3d 404, 406, 700 N.E.2d 570, 574. Under R.C. 2950.09, sentencing courts determine whether a sex offender is a habitual sex offender, a sexual predator, or a sexually oriented offender. Cook, 83 Ohio St.3d at 407, 700 N.E.2d at 574. A sexual predator is “a person who has been convicted of or pleaded guilty to committing a sexually oriented offense and is likely to engage in the future in one or more sexually oriented offenses.” R.C. 2950.01(E). Rape falls within the definition of a sexually oriented offense. R.C. 2950.01(D)(1).
Under R.C. 2950.09, there are two separate methods in which a sex offender may be classified as a sexual predator. The first method involves automatic *302classification as a sexual predator for persons convicted of certain crimes on or after January 1, 1997, and is inapplicable here. R.C. 2950.09(A). The second method applies to other offenders, including Wilson, who were either awaiting sentence for a sexually oriented offense as of January 1, 1997, or who were convicted and sentenced for a sexually oriented offense before that date and were still imprisoned in a state correctional institution. R.C. 2950.09(B)(1) and (C)(1). In these cases, the statute provides that “the sexual predator classification will attach only after a court holds a sex offender classification hearing in which the offender is entitled to representation by counsel, to testify on his/her own behalf, and to call and cross-examine witnesses. R.C. 2950.09(B)(1) and (C)(2).” State v. Williams (2000), 88 Ohio St.3d 513, 519, 728 N.E.2d 342, 350.
Wilson was sentenced for sexually oriented offenses, i.e., three rapes, before January 1, 1997, and was still imprisoned in a state correctional institution at the time Mason filed his mandamus action.1 Therefore, after ODRC sent its recommendation to Judge Griffin that Wilson be adjudicated a sexual predator, Judge Griffin had a duty to proceed. R.C. 2950.09(C)(2)(a) provides:
“If, pursuant to division (C)(1) of this section, the department of rehabilitation and correction sends to a court a recommendation that an offender who has been convicted of or pleaded guilty to a sexually oriented offense be adjudicated as being a sexual predator, the court is not bound by the department’s recommendation and the court may conduct a hearing to determine whether the offender is a sexual predator. The court may deny the recommendation and determine that the offender is not a sexual predator without a hearing but shall not make a determination that the offender is a sexual predator in any case without a hearing. If the court determines without a hearing that the offender is not a sexual predator, it shall include its determination in the offender’s institutional record and shall determine whether the offender previously has been convicted of or pleaded guilty to a sexually oriented offense other than the offense in relation to which the court determined that the offender is not a sexual predator.” (Emphasis added.) See, also, R.C. 2950.09(C)(1).
This case involves the interpretation of the foregoing statutory language. The preeminent objective in statutory interpretation is to give effect to the intent of the legislature. Christe v. GMS Mgt. Co., Inc. (2000), 88 Ohio St.3d 376, 377, 726 N.E.2d 497, 498. To determine legislative intent, we initially review the language in the statute and the purpose to be accomplished. In re Election Contest of Democratic Primary Held May 4, 1999 for Clerk, Youngstown Mun. Court (2000), 88 Ohio St.3d 258, 265, 725 N.E.2d 271, 277.
*303Under the language of R.C. 2950.09(C)(2)(a), a sentencing court may do one of two things once it receives an ODRC recommendation that an offender be adjudicated as being á sexual predator. First, the court may conduct a hearing and determine whether the offender is a sexual predator. Alternatively, the court may determine without a hearing that the offender is not a sexual predator, and, if it does so, it must include its determination in the offender’s institutional record.
Pursuant to R.C. 2950.09(C)(2)(a), the court may not, however, do nothing after it receives the ODRC recommendation, as Judge Griffin asserts on appeal. If we were to adopt Judge Griffin’s interpretation of the statute, courts could ignore the statute and thereby contravene the intent of the General Assembly in revising R.C. Chapter 2950 “to protect the safety and general welfare of the people of this state.” R.C. 2950.02(B); Williams, 88 Ohio St.3d at 518, 728 N.E.2d at 350.
Nevertheless, our agreement with Mason’s interpretation of the statute does not entitle him to extraordinary relief in mandamus. In his complaint and related filings in the court of appeals, Mason restricted his claim to a writ of mandamus to compel Judge Griffin to conduct a hearing to determine whether Wilson is a sexual predator.
But as the court of appeals properly held, and as Mason now concedes, Judge Griffin need not hold a hearing before determining that Wilson should not be classified as a sexual predator. R.C. 2950.09(C)(2)(a). A writ of mandamus will not issue to control judicial discretion, even if that discretion is abused. State ex rel. Thomson v. Clerk, Court of Claims (1997), 80 Ohio St.3d 495, 497, 687 N.E.2d 456, 458; State ex rel. Luna v. McGimpsey (1996), 74 Ohio St.3d 485, 486, 659 N.E.2d 1278, 1278-1279; R.C. 2731.03.
Mason did not specifically request the court of appeals to grant a writ of mandamus to compel Judge Griffin either to determine without a hearing that Wilson is not a sexual predator or conduct a hearing and determine whether Wilson is a sexual predator. Instead, Mason’s allegations in the court of appeals specified that Judge Griffin should not be “permitted to rule without a hearing that Ralph Wilson is not a sexual predator,” because the state would then have no adequate legal remedy to protect the public.
Therefore, any error by the court of appeals in restricting its analysis of Mason’s mandamus claim to his request for a sexual-predator classification hearing was induced by Mason’s complaint and brief in the court of appeals. “Under the invited-error doctrine, a party will not be permitted to take advantage of an error that he himself invited or induced the trial court to make.” State ex rel. Beaver v. Konteh (1998), 83 Ohio St.3d 519, 521, 700 N.E.2d 1256, 1258; State ex rel. Soukup v. Celebrezze (1998), 83 Ohio St.3d 549, 550, 700 N.E.2d 1278, 1280; see, also, State ex rel. Taxpayers Coalition v. Lakewood (1999), 86 Ohio *304St.3d 385, 391, 715 N.E.2d 179, 184 (court need not consider merits of claims that relators could have, but did not, raise and that parties did not consent to have tried).
Based on the foregoing, the court of appeals did not err by confining its judgment to Mason’s claim that Judge Griffin had a duty to conduct a sexual-predator-classification hearing. Consequently, the court correctly dismissed Mason’s complaint for a writ of mandamus. By so holding, we need not consider Judge Griffin’s alternative argument that he was not required to render a determination because the statute is unconstitutional. See State ex rel. DeBrosse v. Cool (1999), 87 Ohio St.3d 1, 7, 716 N.E.2d 1114, 1119 (“Courts decide constitutional issues only when absolutely necessary”); State ex rel. BSW Dev. Group v. Dayton (1998), 83 Ohio St.3d 338, 345, 699 N.E.2d 1271, 1277.
For the foregoing reasons, we affirm the judgment of the court of appeals.

Judgment affirmed.

Douglas and Pfeifer, JJ., concur.
Cook, J., concurs in judgment.
Resnick, F.E. Sweeney and Lundberg Stratton, JJ., dissent.

. The parties do not indicate on appeal whether Wilson is still in prison.